Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The substitute specification filed by applicant with the amendment submitted on October 25, 2021 is noted.  While the substitute specification was filed with a marked-up version for the Examiner’s convenience to assist in the review of the substitute specification for the possible inclusion of new matter or other improper amendments to the application disclosure, and a clean version for publication purposes, several deficiencies have been noted in the clean version of the substitute specification.  Specifically, the substitute specification should contain all changes made previously to the specification during prosecution of the application.  It has been noted that many of the previously entered changes, made by the preliminary amendments filed on 1-6-2020 and 1-22-2020, to the original specification have not been incorporated by applicant in the official (clean) version of the substitute specification, as filed on October 25, 2021.  Accordingly, the following changes are made by way of Examiner’s Amendment to the so-called “clean version” of the substitute specification filed on October 25, 2021.
In paragraph [0001], last line, “entirety” has been deleted.

In paragraph [0026], line 6, “mop pad /foot/ block shaped structure/head” has been replaced by --mop pad/foot/block shaped structure/head 10--, to remove the inappropriate markings from the clean version and to add the appropriate reference numeral to the element to enhance the clarity of the disclosure.
In paragraph [0027], line 1, “discreet” has been replaced by --discrete--.
In paragraph [0027], line 2, “pad /foot/ block shaped structure/head” has been replaced by --pad/foot/block shaped structure/head 10--, to remove the inappropriate markings from the clean version and to add the appropriate reference numeral to the element to enhance the clarity of the disclosure.
In paragraph [0033], line 1, “14 of 
In paragraph [0039], line 8, “off” has been replaced by --of--.
In paragraph [0039], line 10, “friction wheels /movement” has been changed to read --friction wheels/movement--.
In paragraph [0054], line 3, “created” has been replaced by --create--.

In paragraph [0062], line 1, --Figs.--has been inserted before “9 and 10”.
In paragraph [0067], line 7, “users” has been replaced by --user’s--.
In paragraph [0069], line 3, “etc,” has been replaced by --etc.,--.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.S.B/1-29-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776